Citation Nr: 1219505	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability to include thoracic spondylosis and degenerative joint disease of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This matter was remanded in February 2011 for additional development. 

The Board also finds that the evidence of record raises the issue of entitlement to service connection for a cervical spine disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and this issue is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran presented credible lay assertions sufficient to establish that he injured his back during service and experienced back symptoms since his period of active duty. 

2.  The currently demonstrated thoracic spine disability to include degenerative joint disease, arthritis, and spondylosis are due to the injury in service.  



CONCLUSION OF LAW

The thoracic spine disability to include degenerative joint disease, arthritis, and spondylosis is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran served in combat and he is entitled to the application of 38 U.S.C.A. § 1154 (b).  Section 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

The Veteran alleges that his current back disability was caused by an injury in service that occurred during training, not during combat.  The Veteran asserts that during training in Japan, he was in a truck accident and he injured his neck and back.  The Veteran indicated that the accident occurred in the spring of 1966 and he jammed his neck and upper back. He stated that he did not receive medical treatment in service.  See the July 2007 statement.  

At the April 2011 VA examination, the Veteran reported that he injured his neck and back in a truck accident in Japan during cold weather training.  He stated that he was riding in the back of a truck and was thrown about in the truck and went head first across the truck into the metal side.  The Veteran stated that he had pain for two or three days but he just carried on with his duties.  He stated that the pain was intermittent until he returned to civilian life and then he sought treatment from a chiropractor when the pain became constant.  He stated that the pain has become progressively worse since service and he had to stop farming five years ago due to the pain.  

The Veteran is competent to provide lay testimony as to the back injury in service and as to the onset of his observable back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2). 

The Veteran's statements that his back symptoms first began in service and have continued since then are credible.  These statements have been consistent with other statements and information of record.  

The Veteran submitted a statement from a fellow Marine in support of his claim and these statements are consistent.  R.S. stated that he served in F Battery, 2nd Battalion, 11th Marines in Japan in the spring of 1966 with the Veteran. He stated that they were in a truck during training in simulated combat conditions.  R.S. stated that the truck rolled into a ditch on the left side of the road.  R.S. stated that the Veteran was catapulted from the right side of the truck to the left side and he looked like he landed hard.  He remembered the Veteran complained about his sore back for quite awhile.  

The Board finds that the Veteran's testimony and the testimony from R.S. are consistent with the circumstances of service.  The Veteran's service treatment records show that he served with the 2nd Battalion, 11th Marines, in 1966. 

The Veteran also submitted a statement from Dr. S.B., the Veteran's chiropractor.  In the December 2007 statement, Dr. S.B. stated that he had been treating the Veteran since December 1997 and the Veteran reported having recurring and chronic pain in the neck, upper back, and mid back.  Dr. S.B. stated that the Veteran reported that the pain started when he was in a motor vehicle accident in service.  Dr. S.B. noted that the Veteran reported that he was in a truck that overturned and he injured his neck and upper back.  The Veteran reported that since that time, he had a recurrence of neck, upper back, mid back, and rib pain.    

As noted above, the Veteran asserts that he injured his back during training, not in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  However, the Board finds that the Veteran's statements as to the back injury and the symptoms in service and since service are competent and credible for the reasons discussed above.  The Veteran's statements, the statement by R.S. and the statement by Dr. S.B. are competent and credible evidence of continuity of back symptoms since the Veteran's back injury in service.    

There is medical evidence which relates the current thoracic spine disability to the injury and symptoms in service.  The medical evidence shows a current diagnosis of thoracic spondylosis, mild degenerative osteoarthritis, and degenerative joint disease of the thoracolumbar spine.      

The April 2011 VA examination report provides a medical nexus between the current thoracic spondylosis and the injury in service.  The VA examiner reviewed the claims file, considered the Veteran's lay statements as to the injury in service and the symptoms in service and since service, and examined the Veteran. The examiner noted that he carefully reviewed the lay and medical evidence in the file.  

The examiner stated that he considered the Veteran's lay statements concerning the back injury in service and the lay statements concerning the symptoms since service.  The examiner indicated that he found the Veteran to be credible.  The examiner noted that the Veteran served loyally in the military and the Veteran's statements were not conflicting, and he found he had no basis for discounting the Veteran's credibly or reliability.  The examiner opined that the current thoracic spine disability was most likely caused by the trauma incurred during the Veteran's active service while in Japan training for the Marines.  The examiner noted that the temporal relationship between the onset of the injury and the Veteran's ongoing symptoms and complaints and documentation give credence to the cause and effect of the Veteran's current condition.  The examiner found that the thoracic spine condition was related to service. 

The examiner stated that his rationale was that the mechanical stresses in the genesis of the disc degeneration show that simple mechanical stimulant can cause this herniation over the years and this has been aggravated over the years as the Veteran has aged and been employed.  The examiner stated that the violent compression which the Veteran states occurred while he was on active duty and the corroborated testimony from his fellow Marine shows that the violent compression did occur in all likelihood as described and produced the initial injury to the spinal column and disc.  The examiner stated that this provides the etiology for the subsequent spinal disc and joint disease.  

The examiner also opined that there was no evidence of arthritis within one year of service separation and that the arthritis was as likely as not due to aging and was aggravated by the Veteran's employment.  

However, the Board notes that there is probative medical evidence which relates the arthritis of the thoracolumbar spine to the injury in service.  In a December 2007 statement, the Veteran's chiropractor opined that the Veteran developed degenerative arthritis in the spine as secondary to the military injury.   The chiropractor noted that the Veteran sustained a neck and back injury in a motor vehicle accident in service.  The chiropractor further indicated that he had treated the Veteran since 1997.          

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the current arthritis of the thoracolumbar spine is related to the injury in service.  Thus, service connection for degenerative joint disease, arthritis, and spondylosis of the thoracolumbar spine is warranted.  The claim for service connection is granted to that extent.  




ORDER

Service connection for degenerative joint disease, arthritis, and spondylosis of the thoracolumbar spine is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


